                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

THURMAN KIRKWOOD                                                                        PLAINTIFF

V.                                                     CIVIL ACTION NO. 4:19-CV-00139-DAS

JOE HERRINTON, CEASAR,
and PELICIA HALL                                                                    DEFENDANTS

                            ORDER TRANSFERRING ACTION
                       TO THE SOUTHERN DISTRICT OF MISSISSIPPI

       Before the court is pro se Plaintiff Thurman Kirkwood’s complaint filed pursuant to 42

U.S.C. § 1983. Kirkwood complains about the conditions of his confinement at the South

Mississippi Correctional Institution (“SMCI”) and names Superintendent Joe Herrinton, Warden

Ceasar, and Commissioner Pelicia Hall as Defendants in this action. Upon review of

Kirkwood’s complaint, the court finds that this civil action should be transferred to the Southern

District of Mississippi.

       Venue is proper in:

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
           State in which the district is located;
       (2) a judicial district in which a substantial part of the events or omissions giving rise to
           the claim occurred, . . . or
       (3) if there is no district in which an action may otherwise be brought as provided in this
           section, any judicial district in which any defendant is subject to the court’s personal
           jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Venue is not proper in this district because none of the named Defendants

reside in the Northern District of Mississippi nor did a substantial part of the events or omissions

giving rise to Kirkwood’s claims occur in the Northern District of Mississippi. Defendants

Herrinton and Ceasar reside in Greene County, Mississippi, while Defendant Hall is a resident of

Hinds County, Mississippi. Further, all acts and omissions forming the basis of Kirkwood’s
complaint occurred at SMCI located in Greene County, Mississippi. Pursuant to 28 U.S.C. § 104

(b)(1) and (b)(2), Greene and Hinds counties are located in the Southern District of Mississippi.

Thus, venue is proper in the Southern District of Mississippi.

        When a case is filed in an improper venue, “[t]he district court . . . shall dismiss, or if it

be in the interest of justice, transfer such case to any district or division in which it could have

been brought.” 28 U.S.C. § 1406(a). The court finds that it is in the interest of justice to transfer

this case to the proper district.

        Accordingly, this civil action is hereby TRANSFERRED to the United States District

Court for the Southern District of Mississippi, and all documents filed in this action shall be

received in accordance with the local rules of the Southern District of Mississippi.

        SO ORDERED this, the 16th day of October, 2019.

                                                        /s/ David A. Sanders      _____
                                                        DAVID A. SANDERS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   2
